Order entered October 31,2012




                                            In The
                                  Qtourt of ~eals
                         jfiftb taistritt of ~exas at taallas
                                     No. 05-12-01175-CV

                               SHAUN BURGESS, Appellant

                                              V.

                            CASTLE KEEPERS, INC., Appellee

                      On Appeal from the County Court at Law No. 2
                                  CoUin County, Texas
                          Trial Court Cause No. 002-01984-2012

                                          ORDER
       The Court has before it appellant's October 15, 2012 motion to extend time to file notice

of appeal. Because the notice of appeal in this case was timely filed, the Court DENIES the

motion as moot. To the extent the motion seeks an extension of time for filing appellant's

affidavit of indigence, the Court GRANTS the motion and ORDERS the affidavit of indigence

tendered on October 15,2012 timely filed as oftoday's date.




                                                     JUSTICE